Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered September 16, 1982, convicting him of murder in the second degree (two counts), and attempted robbery in the first degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence adduced at the trial, viewed in a light most favorable to the People (see, People v Shapiro, 117 AD2d 688, lv denied 67 NY2d 950; People v Bauer, 113 AD2d 543, lv denied 67 NY2d 648, 880), demonstrates that the defendant was present and acting in concert with the codefendant Juan Roman when they attempted to rob a gas station and the latter shot and killed one of the station’s attendants. Moreover, upon the exercise of our factual review power we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
In light of the heinous nature of this crime (see, People v Pabon, 120 AD2d 685, lv denied 68 NY2d 1003), we decline to exercise our discretion to modify the defendant’s sentence (see, People v Suitte, 90 AD2d 80, 85-86).
*520We have reviewed the other issues raised by the defendant upon this appeal and find them to be either unpreserved for review or without merit. Mangano, J. P., Thompson, Kunzeman and Sullivan, JJ., concur.